Title: To Thomas Jefferson from Daniel K. Minor, 28 August 1824
From: Minor, Daniel K.
To: Jefferson, Thomas


Honoured Sir,
Richmond
August 28th 1824
Immediately after seeing you at the University, in June, & receiving the highly pleasing inteligen that the Visitors ha done me the honor & greate favour of accepting My proposals, I receivd a letter from a friend at Capt Partridge’s institution informing me that they were then on the march, & probably would not be in quarters again until July; and also that september would be the most proper time to commence my studiesI omited writing to you, being under that impression that I should again visit Charlottesville, to ascertain if the Visitors of the University would consent for me to remain at the Military Academy until the 30th of August 1825; & then commence at the University about the first of Sept following—.The Regulations of the Institution require, at least one year’s attendance, as none  are taken for a shorter term; and I Should not be willing to undertake to instruct, unless I had quallified myself to do the Students justice, & myself credit.You will see, Sir, that I could not commence my Studies there, to advantage, after I receivd the intelegence from you, until September; and I am now unwilling to go on, & subject myself to the expense, until I have ascertained whether the necessary delay will be allowed of, by the Visitors, and if the delay, of the Exercises proposed, be allowed whether they will give me the Situation, as they have now done. I have no doubt but I could prepare myself by the first of June, in most of the Exercises & Evolutions; but there are some very essential ones, Such as Marchings &  Encampings, with some Evolutions peculiar to the movements of an Army, which can be learned with greater facility on a Tou  in any other situation. They perform their Tour, or March in June, & their publick examination is in August.Thus, Sir, you will see the necesity of my remaining until the 20th of August—. If this indulgence cannot be granted me, I shall be oblieged, but with great reluctance, to relinguish this fair prospect of completing my education at the University, for the present at least. I shall wait for your answer. But as the board of Visitors may not be convened, immediately, I will be governed by your opinion & advice upon the subjectIf it is your opinion that they will permit me to remain until that time, I will go on immediately; but if you conclude that it will not meet their approbation, I must give up the idea, as I can not consistently go to the expense unless I can realize a benefit therefore, in the prosecution of my studies. The situation will enable me to complete my education & acquire my Profession, with facility, two objects, for which I have been long, & eagerly striving—.But, Sir, if the situation is given to another, it will only be removing the object farther from me; as my exertions, I am resolved, shall only cease with my life. From my earliest recollection to this time, I have been contending with adversity; & I have come to the resolution to Conquer, or fall in the contest.Should I tell you that all the education I have obtained, was by my own exertions; & that I have but little more Funds than will support me at college another year: you probably would say the case was hopeless; but, Sir, it is not hopeless—. I hope Sir that you will favour me with an answer, as soon as your Multiplicity of engagements will permit.With great respect & esteem, Sir I am your friend, and Servant—.D. K. Minor